CANTY, J.
(dissenting).
I cannot concur in the foregoing opinion so far as it holds that defendant may tax in this action its entire disbursements in both actions. On the taxation of costs in the court below, the plaintiff *53and defendant stipulated in writing that both actions were tried together;' that in the other action the plaintiff therein had a verdict, and in this action the defendant had a verdict; that defendant’s witnesses were necessary and material in both actions; and that the defendant seeks to tax in this action against this plaintiff its entire disbursements in both actions. On these facts, the plaintiff herein objected to the taxation of any costs in this action, for the reason that the witnesses were necessary and material in the other action, were used equally and at the same time in the other action, and the plaintiff prevailed in the other action. It seems to me clearly that, under such circumstances, one-half of defendant’s disbursements should be apportioned to each case, and that this plaintiff’s objection, and the facts on which it is based, show, not that it should recover no disbursements at all, as plaintiff contends, but that it should recover only one-half of its disbursements.
The majority seem to intimate that because the plaintiff drew too strong a conclusion from his objections and the facts on which they are based, he has forfeited all right to defend against this excessive bill of costs. But this intimation of the majority is a very slight one. They seem to base their opinion on the broad ground that the defendant is entitled to tax all its disbursements in this action, from which it would follow that, if defendant had prevailed in the other action also, it would be entitled to recover its disbursements twice, once from each plaintiff. Then the majority intimate that, if plaintiff’s counsel had made a; certain suggestion, the law might be different; from which it would follow that the law of this great state depends, not on the enactments of the legislature or the eternal principles of justice and equity, but on the suggestions of the counsel in each case. In my opinion, the judgment should be modified by cutting down one-half the bill of disbursements taxed by defendant.